 In the Matter of F. W. EVANS, D.B.A.F.W.EVANS, EVANS-CRAIGLEASE,EVANS-CRAIG MINING COMPANY,R. H. AND G. MINING CoM-PANY, AND CRAIG MINING COMPANYandINTERNATIONAL UNION OFMINE,MILL AND SMELTER"TORKERS,LOCALS Nos.15, 17, 107,108 AND111, AFFILIATED WITII THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. C-8308.-DecidedSeptember18,19-142Jurisdiction:lead mining and milling industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Cla"epee D. illusser,for the Board.Mr. Paul E. Bradley,of Joplin, Mo..for the Company.Mr. Gobel F. CravensandMr. Louis N. Wolf,of Joplin, Mo., andMr. Sylvan Bruner,of Pittsburg, Kans., for the Union.Mr. J. Benson Saks,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalUnion of Mine, Mill and Smelter Workers, Locals Nos. 15, 17, 107,108 and 111, affiliated with the Congress of Industrial Organizations,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Seventeenth Region(Kansas City, -Missouri), issued its complaint, dated August 7, 1942,against F.W. Evans, doing business as F. W. Evans, Evans-CraigLease, Evans-Craig Mining Company, R. H. and G. Mining Com-pany, and Craig Mining Company, in the States of Oklahoma, Kan-sas, and Missouri, herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National LaborRelationsAct, 49 Stat.449, herein called the Act.Copies of the complaint, accompanied bynotice of hearing, were duly served upon. the respondent and theUnion.44 N. L R. B., No. 25.137 138DECISIONSOF \ATIONALLABOR RELATIONS BOARDThe complaint alleged in substance that the respondent: (1) inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act by engaging,inter alia,in the following conduct: (a) dominating and interfering with theformation and administration of, and contributing financial or othersupport to, the Tri-State_ Union and/or the Blue Card,Union, (b)urging, persuading, warning, and coercing its employees to join theTri-State Union and/or the Blue Card Union and threatening themwith discharge or with non-reinstatement or non-employment for fail-ure to join said labor organizations, and (c) urging, warning, andcoercing its employees to refrain from joining the Union and threat-ening them with discharge or non-reinstatement or non-employmentif they joined or continued their membership in and activities onbehalf of the Union; (2) discharged several named employees, andthereafter refused them reinstatement, because they had joined andassisted the Union and failed to join, assist, or support the Tri-StateUnion and/or the Blue Card Union, and because they engaged inconcerted activities for the purposes of collective bargaining and othermutual aid and protection.Prior to the hearing, the respondent, the Union, and counsel forthe Board entered into a stipulation, dated August 19, 1942, in settle-ment of the case, subject to the approval of the Board. The stipula-tion provides as follows :It is hereby stipulated and agreed by and between F. W. Evans,an individual, hereinafter referred to as the "Respondent"; Inter-national Union of Mine, Mill and Smelter Workers, Locals Nos.15, 17, 107, 108 and 111, affiliated with the Congress of IndustrialOrganizations, by their respective attorneys and representatives;and Clarence D. Musser, Attorney, National Labor RelationsBoard, Seventeenth Region, as follows :I1.On charges and amended charges duly filed by InternationalUnion of Mine, Mill and Smelter Workers, Locals Nos. 15, 17,107,108 and 111, affiliated with the Congress of Industrial Organiza-tions, the National Labor Relations Board, through George J.Bott, Regional Director, Seventeenth Region, agent of the Na-tionalLabor Relations Board, acting pursuant to authoritygranted in Section 10 (b) of the National Labor Relations Act,approved July 5, 1935, and acting pursuant to its Rules and Reg-ulations, Series 2, as amended, Article IV, Section 1, issued itscomplaint and notice of hearing on the i th day of August,1942against Respondent herein. F.W. EVANS1392. (a) Respondent hereby acknowledges service of a copy ofthe aforesaid complaint and notice of hearing;(b)Respondent expressly waives his right to file answers tothe said complaint or other pleadings;waiveshis right to a hear-ing on the complaint and notice of hearing or other procedurebefore the Board to whichhe maybe entitled under the NationalLabor RelationsAct or -the Rules and Regulations of the Board;and expressly stipulates that the charges,amended charges, thecomplaint and notice of hearing, an affidavit executed by F. W.Evans, dated July 23, 1941; an affidavit executed by Joe Nolan,datedJuly 23, 1941, marked Exhibits"A" and "B",1 respectively,copies of each of which are attached hereto and by this referencemade a part hereof, and this stipulation shall constitute the recordin this matter. It is further stipulated that all pleadings here-tofore filed in this matter may be amended so as to show the correctname of the Respondent as "F. W.Evans,an individual";(c)Respondent waives the making of findings of fact and con-clusions of law by the National Labor Relations Board;(d)Respondent expressly consents to the issuance by the Na-tionalLabor Relations Board of a Decision and Order basedupon this stipulation,as hereinafter set out.II1.Respondent F. W. Evans is and has been since July 5, 1935doing business as F. W. Evans, an individual.Respondent op-erates and maintains mines and mills in the States of OklahomakindKansas where he is engaged in the mining and milling of leadand zinc.Respondent transacts a substantial amount of businessin the State of Missouri.2.Respondent, in the course and conduct of his business at thelocations aforesaid, mines, mills, sells and distributes lead andzinc.Approximately 60% of the lead and zinc so mined andmilled is sold and distributed to, into and through states of theUnited States other than the states of Oklahoma and Kansas.Since July 5. 1935, the total gross sales of Respondent have beenapproximately $100,000.00 per annum.3Respondent admits that for the purposes of this case only heis engaged in and his operations affect interstate commerce with-in the meaning of Section 2 (6) and (7) of the National LaborRelations Act.The affidavits are set forth as Exhibits "A" and "B" and placed at the conclusion ofthis Decision and Oidei. 140DECISIONS OI\ATIONAL_LABOR RELATIONS BOARDIIIInternational Union of Mine, Mill and Smelter Workers, LocalsNos. 15, 17, 107,108 and 111, affiliated with the Congress of Indus-trialOrganizations; the Tri-StateMetalMine and SmelterWorkers Union ; and the Blue Card Union of Zinc and Lead Mine,Mill and Smelter Workers, affiliated with the American Federa-tion of Labor; are, or were, labor organizations within the mean-ing of Section 2 (5) of the Act.,Iv%The National Labor Relations Board may forthwith enter anorder in the above-entitled case to the following effect:Respondent, F. W. Evans, an individual, his agents, successorsand assigns, shall1.Cease and desist from :(a) In any manner dominating or interfering with the achnin-istration of the Tri-State Metal Mine and Smelter Workers Union ;and the Blue Card Union of Zinc and Lead Mine, Mill and Smel-terWorkers, affiliated with the American Federation of Labor, orthe formation or administration of any other labor organizationof his employees,. or contributing financial or other support tothe Tri-State Metal Mine and Smelter Workers Union or theBlue Card Union of Zinc and Lead Mine, Mill and SmelterWorkers, affiliated with the American Federation of Labor, orany other labor organization of his employees;(b)Discouraging membership in the International Union ofMine, Mill and Smelter Workers, Locals Nos. 15, 17, 107, 108 and111, affiliated with the Congress of Industrial Organizations, orany other labor organization of his employees, or encouragingmembership in the Tri-State Metal Mine and Smelter WorkersUnion, and the Blue Card,Union of Zinc and Lead Mine, Mill andSmelterWorkers, affiliated with the American Federation ofLabor, or any other labor organization, by discharging or refus-ing to reinstate any of his employees or in any other manner dis-criminating in regard to their hire and tenure of employment orany term' or condition of their employment because of member-ship or activity in connection with any sucli labor organization;(c)Urging, persuading, warning, or coercing his employeesto join the Tri-State Metal Mine and Smelter Workers Union, orthe Blue Card Union of Zinc and Lead Mine, Mill and -Smelter-Workers, affiliated with the American Federation of Labor, or anyother labor organization of his employees, or threatening themwith discharge or with norm-reinstatement or non-employment ifthey fail to join any such labor organization; iF.W. EVAN S141,(d)Urging, persuading, earning, or coercing his employees torefrain from joining the International Union of Mine, Mill andSmelterWorkers, Locals Nos. 15, 17, 107, 108 and 111, affiliatedwith the Congress of Industrial-Organizations, or any other labororganization of his eniplmees, or threatening them with dischargeor With non-reiustatenieut or non-emplo,ynient if they join anysuch labor organization -,(e)Recognizing or in any manner dealing with the Tri-StateMetal Mme and Smelter Workers Union, the Blue Card Union ofZinc and Lead Mine, Mill and Smelter Workers, affiliated with theAmerican Federation of Labor, or any other labor organizationof his employees, as exclusive representative of his employees inan appropriate unit, unless and until such labor organization iscertified by the Board as such exclusive representative;(f)Recognizing or in any manner dealing with'the Tri-StateMetal Mine and Smelter Workers Union, the Blue Card Unionof Zinc and Lead Mine, Mill and Smelter Workers, affiliated withthe Anierncan Federation of Labor, as representative of any ofhis employees for the purpose of dealing with the Respondentconcerning grievances, labor disputes, ww ages. rates of pay. hoursof employment, or other conditions of employment, unless similarrecognition is granted to the International Union of Mine, Milland Smelter Workers, Locals Nos: 15, 17,107, 108 and 111, affiliatedwith the Congress of Industrial Organizations, or unless anduntil the Tri-State Metal Aline and Smelter Workers Union or,the Blue Card Union of Zinc and Lead Mine, Mill and Smelter11"orkels, affiliated with the American Federation of Labor iscertified by the Board as exclusive representative of his employeesin an-appropriate Unit;(g) In any other manner interfering with, restraining, or co-erenlg his employees in the,exercise of the right to self-organiza-tion, to form, join, or assist labor organizations,; to bargain col-lectwcly through representatives of their own choosing and toengage in concerted activities for the purpose of collective b:nrganl-iug or other mutual aid or protection.2.Take the following affirmative action to effectuate the policiesof the Act:(a)Withhold recogntion from the Tri-State Metal Mine andSmelter Workers Union, the Blue Card Union of Zinc and LeadAline,Mill and Smelter Workers, affiliated' with the Americ:uiFederation of Labor, or any other labor organization-of his em-ployees, as exclusive representative of his employees in an appro-priate unit, unless and until such labor organization is certifiedby tlhe Board ,is exclusive representative; 142DECISIONSOF NATIONAL LABOR RELATIONS BOARD-(b)Unless and until the Tri-State Metal Mime and SmelterWorkers Union, or the'Blue Card Union of Zinc and Lead Mine,Mill and Smelter Workers, affiliated with the American Federa-tion of Labor, is certified by the Board as such exclusive repre-sentative,withhold recognition from the Tri-State Metal Mineand Smelter Workers Union or the Blue Card Union of Zincand Lead Mine, Mill and Smelter Workers, affiliated with theAmerican Federation of Labor,- as representative of any of hisemployees for the purpose of dealing with Respondent concerninggrievances, labor disputes, wages, rates of pay, hours of-employ-ment, or other conditions of employment unless similar recogni-9tion is granted to the International Union of Mine, Mill andSmelterWorkers, Locals Nos. 15, 17, 107, 108 and 111, affiliatedyith the Congress of Industrial Organizations;(c)Offer to Cecil B. Cox, Richard O. 'Parrish and G. D.Gleaves immediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice to theirseniority and other rights and privileges ;(d)Make whole Cecil B. Cox, Richard O. Parrish and G. D.Gleaves for any losses of pay they may have suffered by reasonof their discharges, or discrimination, by payment to Cecil B. Cox,the sum of $1,443.31, by payment to Richard O. Parrish the sumof $1,782.65, and by payment to G. D. Gleaves the suns of $654.04.The total sung of money to be paid herein is agreed upon as$3,880.00;(e) Immediately post notices in conspicuous places through-out Respondent's mines, and mills, including, among such places,all bulletin boards commonly used by Respondent for announce-ments to his employees, stating that F. W. Evans will cease anddesist in the manner set forth in Section 1, subsections (a), -(b),(c), (cl), (e), (f) and (g) ; and will take the affirmative actionset forth in, Section 2, subsections (a), (b), (c), ((I ) and (e) ofthis order, and maintain such notices for a period of at least 90consecutive days from the date of posting.A copy of this notice,marked Exhibit "C",2 is' attached hereto_gnd by this reference ismade a part hereof ;(f)Notify the Regional Director for the Seventeenth Regionof the National Labor Relations Board, Kansas City, Missouri,in writing within 20 days from the date of this order what stepsthe Respondent has taken to comply herewith.I2 The notice is set forth as Exhibit "C" and placed at-the conclusion of this Decisionand Order W. EVANS143VIt is further stipulated and agreedby and betweenthe partieshereto as follows :1.That the Respondent herein consents to the entry by anappropriate United States Circuit Court of Appeals,upon appli-cation by the Board, of a decree enforcing the aforesaid order to beentered by the Board pursuant to this stipulation without furthernotice of said application;2.That the entire agreement is contained within the termsof this stipulation and there is no verbal or other agreement ofany kind which varies, alters, detracts, or acids to this stipulationand said decree.3.That this stipulation is subject to the approval of the Na-tional Labor Relations Board and shall become effective im-mediately upon the granting of such approval.On August 28, 1942, the Board issued its order approving thestipulation and making it a part of the record herein and,pursuanttoArticle III, Section 3,(6) and (7) of National LaborRelationsBoard Rules and Regulations-Series 2, as amended, transferringthe proceeding to the Board for the entry of a Decision and Orderby the Board, pursuant to the provisions of the stipulation.Upon the basis of the above. stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACTTHE BUSINESS OF THE RESPONDENTThe respondent, F. W. Evans, has, since July 5, 1935, been doingbusiness as F.W. Evans, an individual.The respondent operatesand maintains mines and mills in the States of Oklahoma and Kansas,where he is engaged in the mining and milling of lead and zinc.He transacts a substantial amount of business in the State of Missouri.Approximately 60 percent of the lead and zinc mined and milled byhim is sold and distributed outside the States of Oklahoma and Kan-sas.Since July 5, 1935, the total gross sales of respondent haveamounted annually in value to $100,000.The respondent admitsthat lie is engaged in commerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact,stipulation,and theentirerecordin the case, and, pursuant to Section'10 (c) of the 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Act, the National Labor Relations Board,hereby orders that the respondent, F. W. Evans, leis ,agents, suc-cessors, and assigns shall :1.Cease and desist from :(a) In any'manner dominating or interfering with the adniniis-tration of'the Tri-State Metal Mine and Smelter Workers Union;and the Blue Card Union of Zinc and Lead Mine, Mill and SmelterWorkers, affiliated with the American Federation of Labor, or theformation or administration of any other labor organization of hisemployees, or contributing financial or other support to the Tri-StateMetal Mine and Smelter Workers Union or the Blue Card` Unionof Zinc and Lead Mine, Mill and Smelter Workers, affiliated withthe American Federation of Labor, or any other labor organizationof his employees;(b)Discouragingmembership in the International Union ofMine, Mill and Smelter Workers, Locals Nos. 15, 17, 107, 108 and 111,affiliated with the Congress of Industrial Organizations, or any otherlabor organization of his employees, or encouraging membership inthe Tri-State Metal Mine and Smelter Workers Union,' and the BlueCard Union of Zinc and Lead Mine, Mill and Smelter Workers, affih-ated,with the American Federation of Labor, or any other labor organi-zation, by discharging or refusing to reinstate any of his employeesor in, any other manner discriminating in regard to their hire andtenure of employment or any term or condition of their employmentbecause of membership or activity in connection with any such labororganization;,(c)Urging, persuading, warning, or coercing his employees tojoin the Tri-State Metal Mine and Smelter Workers Union, or the BlueCard Union of Zinc and Lead Mine, Mill and Smelter Workers, affili-ated with the American Federation,of Labor, or any other labororganization of his employees, or threatening them with discharge or. ith non-reinstatement or noii-employment if they fail to join any suchlabor organization;(d)Urging, persuading, warning, or coercing his employees toiefrain from joining the International Union of Mine. Mill and Smel-terWorkers, Locals Nos. 15, 17, 107, 108 and 111, affiliated with theCongress of Industrial Organizations, or any other labor organiza-tion of his employees, or threatening them with discharge or with non-reinstatement or non-employment if they join any such labor organi-sation ;(e)Recognizing or in any manner dealing with the Tri-State MetalMine and Smelter Workers Union, the Blue Card Union of Zinc andLead Mine, Mill and Smelter Workers, affiliated with the AmericanFederation of Labor, or any other labor'oi ganization of his emmployees, E.W. EVANS145as exclusive representative of his employees in an appropriate unit,unless and until such labor organization is certified by the Board assuch exclusive representative;(f)Recognizing or in any mannerdealing -with theTri-State MetalMine and Smelter Workers Union, the Blue Card Union of Zinc andLead Mine,Mill and Smelter Workers, affiliated with the AmericanFederation,of Labor, as representative o any of his employees for thepurpose ofdealing withthe respondent concerning grievances, labordisputes, wages,rates of pay, hours of employment,or other conditionsof employment,unless similar recognition is granted to the Interna-tionalUnion of Mine, Mill and Smelter Workers,Locals Nos.15, 17,107, 108 and 111, affiliated with the Congress of Industrial Or(raniza-tions,or unless and until the Tri-State Metal Mine and SmelterWorkers Unionor the Blue Card Union of Zinc and Lead Mine, Milland SmelterWorkers,affiliatedwith the American Federation ofLabor, is certifiedby theBoardits exclusive representative of hisemployees in an appropriate unit;(g) )In any other manner interfeing With,restraining,or coercinghis employees in the exerciseof the right toself-organization, to form,join, or assist labororganizations,to bargain collectively through rep-resentatives of their otivn choosing andto engagein concerted activitiesfor the purpose of collectivebargainingor other mutual aid orprotection.2.Take the following affirmative action to effectuate the policies ofthe Act :'(a)Withhold recognition from the Tri-State Metal Mine aridSmelter Workers Union, the Blue Card Union of Zinc and Lead Mine,Mill and Smelter Workers, affiliated with the American Federation ofLabor, or any other labor organization of his employees, as exclusiverepresentative of his employees in an appropriate unit, unless anduntil such labor' organization is certified by the Board as exclusiverepresentative;(b)Unless and until the Tri-State Metal Mine and Smelter Work-ers Union. or the Blue Card Union of Zinc and Lead Mine, Mill andSmelter Workers, affiiliated with the American Federation of Laboi, iscertified by the Board as such exclusive representative, withholdrecognition from the Tri-State Metal Mine and Smelter WorkersUnion or the Blue Card Union of Zinc and Lead Mine, Mill andSmelterWorkers, affiliated with the American Federation of Labor,as representative of any of his employees for the purpose of dealingwith respondent concerning grievances, labor disputes; wages, ratesof pay, hours of employment, or other conditions of employmentunless similar recognition is granted to the International Union of487498-42-vol. 44-10 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDMine, Mill and Smelter Workers, Locals Nos. 15, 17, 107, 108 and111, affiliated with the Congress of Industrial Organizations;(c)Offer to Cecil B. Cox, Richard O. Parrish and G. D. Gleavesimmediate and fullreinstatementto their former or substantiallyequivalent positions, without prejudice to their seniority and otherrights and privileges;(d)Make whole Cecil B: Cox, Richard O. Parrish and G.D. Gleavesfor anylossesof pay they may have suffered by reason of theirdischarges, or discrimination, by payment to Cecil B. Cox the sumof $1,443.31, by payment to Richard O. Parrish the stun of $1,782.65,and by payment to G. D. Gleaves the sum of $654.04. The total sum ofmoney to be paid herein is agreedupon as $3,880.00;(e) Immediately post notices in conspicuous places throughout re-spondent'smines and mills,including, among such places, all bul-letin boards commonly used by respondent for announcements to hisemployees, stating that F. W. Evalis will cease and desist in the mannerset forth in Section 1, subsections (a), (b), (c), (d), (e), (f) and (g),and will take the affirmative action set forth in Section 2, subsections(a), (b), (c), (d) and (e) of this order, and maintain such notices fora period of at least 90 consecutive days from the date of posting.A copy of this notice, marked Appendix "A", is ,attached hereto andby this reference is made a part hereof ;(f)Notify the Regional Director for the Seventeenth Region of theNational Labor Relations Board, Kansas City, Missouri, in writingwithin 20 days from the date of this order what steps the respondenthas taken to comply herewith.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.ExHIBIT "A"AFFIDAVITSTATE OF OKLAHOMA,County of Ottawa,ss.F.W. "Mike" Evans, being first duly sworn, upon his oath statesthat he is the same person mentioned in the Decision and Order ofthe National Labor Relations Board In the Matter of Eagle-PicherMining & Smelting Company and Eagle-Picher Lead Company andInternational Union of Mine, Mill & Smelter Workers, Locals Nos.15, 17, 107, 108, and 111, known as Case No. C-73.Affiant further states that the Tri-State Mine, Mill and SmelterWorkers Union which is referred to in the aforementioned case (C-73)as enforced-by the Circuit Court of Appeals for the Eighth Circuit was F..W. EVANS147dissolved about April 14, 1937 by formal action of its Board of Di-rectors and that lie was the last president of the Tri-State Mine, Milland Smelter Workers Union and the following named persons werethe last officers.Signature (Signed)F.W. EVANS,President.Subscribed and sworn to before me this 23 clay of July, 1941.My'commission expires January 7th, 1944.(Signed)THELMA I. FonsHEE,Notary Public.Signature (Deceased),-Vice'President.Subscribed and sworn to before me this ------ day of -------------------- 11941.My commission expires __----------------------------- , 194__Notary Public.STATE OF MISSOURI,County of Jasper, ss.Signature (Signed)G. A. HICKMAN,Secretary and Treasurer.Subscribed and sworn to before one this 25th day of July, 1941.My commission expires May 11, 1945.-(Signed)F. A. PAGE,Notary Public.EXHIBIT "B"AFFIDAVITSTATE OF OKLAHOMA,County of Ottawa, ss.Joe Nolan, being first duly sworn, upon -his oath states that he is thesame person mentioned in the Decision and Order of the NationalLabor Relations Board in the Matter of Eagle-Picher Mining &Smelting Company and Eagle-Picher Lead Company and Interna-tionalUnion of Mine, Mill & Smelter Workers, Locals Nos. 15, 17,107, 108, and 111, known as Case No. C-73.Afiant further states that The Blue Card Union of Zinc and Lead,Mine, Mill and Smelter Workers, affiliated with the A. F. of L. whichis referred to in the aforementioned case (C-73) as enforced by theCircuit Court of Appeals for the Eighth Circuit was dissolved ' aboutJune 14, 1938 by formal action of its Board of Directors and that hewas the last president of The Blue Card Union of Zinc and Lead, 148DECISIONS OF \ATIONAL, LABOR RELATIONS BOARDMine, Mill and Smelter Workers affiliated with the A. F. of L. andthe following named persons were the last officers.Signature (Signed)JOE NOLAN,President.Subscribed and sworn to before me this 23 day of July, 1941.My commission expires January 7th, 1944.(Signed)TI-IELMA I. FORSHEE,Notary Public.Signature (Signed)Roy WOOD,'Vice President.Subscribed and sworn to before me this 25th day of July, 1941My commission expires May 11, 1945.(Signed)F. A. PACE,Notary Public.STATE OF MISSOURI,County- of Jasper, ss.Signature(Signed)G. A. HICKMAN,Secretary and Treasurer.Subscribed and sworn to before me this 25th clay of July, 1941.My commissionexpires May 11, 1945(Signed)F. A: PACE,Notary Public.1JxHnur "C"NOTICEMembership in Tri-State Metal Mine and Smelter Workers Union,or the Blue Card Union of Zinc and Lead Aline, Mill, and SmelterlWWorkers, affiliated with the American Federation of Labor, or in anyother labor organization of his employees, or non-membership in In-ternationalUnion of Alme, Mill and Smelter Workers, Locals Nos.15, 17, 107, 108, and 111, affiliated with the Congress of IndustrialOrganizations, is not required to obtain or retain-employipent withthis company.F.W. Evans, an individual, shall cease and desist from1.In anyipannerdominating or iiiterfermg with the administrationof the Tri-State Metal Mine and Smelter Workers Union; and theBlue Card Union of Zinc and LeadMine, Mill-and SmelterWorkers,affiliated with the American Federation of Labor, or the formation oradministration of any other labor organization of his employees, orcontributingfinancialor other support to the Tri-State Metal Mineacid SmelterWorkers Union or the Blue Card Union of Zinc andLead Mine, Mill and Smelter Workers, affiliated with the AmericanFederation of Labor, or any other labor organization of his employees; F.W. EVANS1492.Discouraging membership in the International Union of'Mine,affiliated, with-the Congress of Industrial Organizations, or any otherlabor organization of his employees,, or encouraging membership inthe Tri-State Metal Mine and Smelter Workers Union, and the BlueCard Union of Zinc and Lead Mine, Mill and Smelter Workers,affiliated with the American Federation of Labor, or any other labororganization, by discharging or refusing to reinstate any of his em-ployees or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of their em-ployment because of membership or activity in connection with anysuch labor organization ;3. Urging, persuading, warning, or coercing his employees to jointhe Tri State Metal Mine and Smelter Workers Union, or the BlueCard Union of Zinc and Lead Mine, Mill and Smelter Workers, affili-ated with the American Federation of Labor, or any other labororganization of his employees, or threatening them with discharge orwith non-reinstatement or non-employment if they fail to join anysuch labor organization;4.Urging, persuading, warning, or coercing his employees to re-frain from joining the International Union of Mine, Mill and SmelterWorkers, Locals Nos. 15, 17, 107, 108, and 111, affiliated with the Con-gress of Industrial Organizations, or any other labor organization ofhis employees, or threatening then with discharge or with non-renn-statenment or non-employment if they join any such labor organization;5.Recognizing or in any manner dealing with the Tri-State MetalMine and Smelter Workers Union, the Blue Card Union of Zilic andLead Mine, Mill and Smelter Workers, affiliated with the AmericanFederation of Labor, or any other labor organization of his employees,as exclusive representative of his employees in an appropriate unit,unless and until such labor organization is certified by the Board assuch exclusive representative;6.Recognizing or in any manner dealing with the'Tri-State MetalMine and Smelter Workers Union, the Blue Card Union of Zinc andLead Mine, Mill and Smelter Workers, affiliated with the AmericanFederation of Labor, as representative of any of his employees for thepurpose of dealing with the respondent concerning grievances, labordisputes; wages, rates of pay, hours of employment, or other con-ditions of employment, unless similar 'recognition is granted to theInternational Union of-Mine, Mill and' Smelter Workers, Locals Nos.15, 17, 107, 1108, and 111., 'affiliated with the Congress of IndustrialOrganizations, or unless and until the Tri-State Metal Mine andSmelterWorkers Union or the Blue Card Union of Zinc and LeadMine, Mill and Smelter Workers, affiliated with the American Federa- 150,DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDtion of Labor is certified by the Board as the exclusive representativeof his employees in an appropriate unit;7.In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection.F._W. Evans, an individual, shall take the following 'affirmativeaction to,effectuate the policies of the Act:1.Withhold recognition from the Tri-State Metal Mine andSmelterWorkers Union, the Blue Card Union of Zinc and LeadMine, Mill and Smelter Workers, affiliated with the American Fed-eration of Labor, or any other labor organization of his employees,as exclusive representative of his employees in an appropriate unitunless and until such labor organization is certified by the Boardas exclusive representative;2.Unless and until the Tri-State Metal Mine and Smelter WorkersUnion, or the Blue Card Union of Zinc and Lead Mine, Mill andSmelter Workers, affiliated with the American Federation of Labor,is certified by the Board as such exclusive representative, withholdrecognition from the Tri-State Metal Mine and Smelter WorkersUnion or the, Blue Card Union of Zinc and Lead Mine, Mill andSmelter Workers, affiliated with the American Federation of Labor,as representative of any of his employees for the purpose's of deal-ing with Respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employ-ment unless similar recognition is granted to the International UnionofMine,' Mill and Smelter Workers, Locals Nos. 15, 17, 107, 108,and 111, affiliated with the Congress of Industrial Organizations.3.Offer to Cecil B. Cox, Richard O. Parrish and G. D. Gleavesimmediate and full reinstatement to their- former or substantiallyequivalent positions, without prejudice to their seniority and otherrights and privileges;4.Make whole Cecil B. Cox, Richard O. Parrish and G. D. Gleavesfor any losses of pay they may have suffered by reason of theirdischarges, or discrimination, by payment to Cecil B. Cox the sumof $1,443.31, by payment to-Richard O. Parrish the sum of $1,782.65,and by payment to G. D. Cleaves the stun of $654.04.The totalsum of money to be paid herein is agreed upon as $3,880.00.This notice will remain posted for 90 consecutive days and all per-sons are warned not to remove or mutilate this notice.Dated:F.W. EvANs,An Individual.